Citation Nr: 1538045	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a sleep disorder, claimed as insomnia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to January 1981, in May 1998, and from January to May 2005.

In June 2012, a Board hearing was held at the RO before the undersigned and the transcript is of record.  In September 2013, the Board denied, among other things, service connection for a sleep disorder including obstructive sleep apnea and TDIU.  The Veteran appealed to the Veterans Claims Court.  In a February 2015 memorandum decision, the Court vacated the portion of the Board's September 2013 decision concerning service connection for a sleep disorder and TDIU, and remanded the claims to the Board.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2015 decision, the Court noted that the Veteran was not appealing the Board's determination denying service connection for sleep apnea; rather, the sleep disorder at issue was insomnia.  The Court found that an opinion was needed to consider whether the insomnia was caused by pain from his other service-connected disabilities and to address the etiology of the insomnia.  As such, an examination should be undertaken to determine the nature and etiology of any sleep disorders, including insomnia.

In addition, although the Veteran has undergone numerous VA examinations for service connection and increased ratings claims, he has not been afforded a TDIU examination to determine the combined effective of his service-connected disabilities on his employability.  An examination should therefore be scheduled to determine the combined effect of all his service-connected disabilities on his ability to maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA clinical records that are not already associated with the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of any sleep disorder, to include insomnia but not sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should is asked to address whether it is as likely as not (i.e., probability of 50 percent or more) that any diagnosed sleep disorder, including insomnia but not including sleep apnea, had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD features and/or other service-connected disabilities. 

Service connection is in effect for PTSD, migraine headaches, chronic lumbosacral strain, and chronic cervical strain. 

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

3.  Schedule the Veteran for an examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his education and work history.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  After completing the above development, readjudicate the issues.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




